Citation Nr: 1817212	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  10-21 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for left lower extremity radiculopathy.



ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1994 to January 1995 and from October 1997 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  The Buffalo, New York RO has jurisdiction over the matter.

The issue of entitlement to a separate compensable rating for left lower extremity radiculopathy was previously before the Board in June 2016 and July 2017, on which occasions it was remanded for additional development.  It has been returned to the Board for appellate review.


FINDING OF FACT

The most probative evidence of record indicates the Veteran has not been beset by radiculopathy of the left lower extremity during the current appeal period.


CONCLUSION OF LAW

The criteria for service connection for left lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The appellant has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran, and has afforded the Veteran multiple VA examinations and medical opinions to explore the etiology of the claimed left lower extremity radiculopathy.  The Board finds the most recent of these, furnished in August 2016, with a September 2017 addendum, to be adequate, because it is based on a thorough review of the claims file, interview and examination of the Veteran, and is fully reasoned.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

Entitlement to a separate compensable rating for left lower extremity radiculopathy

The Veteran is currently service connected for a lumbar disability, and in receipt of a separate compensable rating for radiculopathy of the right lower extremity.  He contends that he is similarly beset by radiculopathy of the left lower extremity, and seeks a separate compensable rating for the same.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The record contains but a single notation of left lower extremity radiculopathy listed as an active diagnosis.  The notation appears in notes prepared pursuant to a February 2015 private examination performed by a physical therapist.  The notation was furnished despite negative straight leg raise testing and the absence of any electrodiagnostic testing to establish the presence of radiculopathy, and appears to be based primarily on the Veteran's reported pain and numbness in the left leg.

The Veteran was afforded a VA examination the same month, in February 2015, where he was noted to demonstrate no pain, no paresthesias or dyesthesias, and no numbness in the left lower extremity.  Straight leg raise testing was again negative, and the examiner noted the lack of electrodiagnostic testing in the record to support a radiculopathy diagnosis.  Accordingly, the examiner opined that such a diagnosis was not appropriate.

A second VA examination was conducted in August 2016.  The examiner was likewise unable to furnish a diagnosis of left lower extremity radiculopathy based on testing, noting the lack of "current documented medical evidence of a diagnosed neuropathy," adding "[r]eproduction of the Veteran's lower limb symptoms during [the] examination were inconsistent with radiculopathy."  A September 2017 addendum opinion explained that the diagnosis provided by the private physical therapist that performed the February 2015 examination appeared to be not a clinical diagnosis, but a "non-diagnostic self-report by the Veteran with the therapist simply reiterating what the Veteran reported."  

The Board agrees, and affords great weight to the opinion of the VA examiner who performed the August 2017 examination.  The record is indeed bare of electrodiagnostic testing to support a diagnosis of radiculopathy of the left lower extremity, and the only diagnosis of record appears to constitute a mere recitation of the Veteran's reported symptomatology.  Moreover, testing conducted by multiple VA examiners failed to demonstrate the presence of radiculopathy.    

In sum, the record demonstrates that the Veteran did not have a valid diagnosis of left lower extremity radiculopathy during the appeal period.  As such, the evidence preponderates against the instant claim, the benefit of the doubt doctrine is inapplicable, and the claim for service connection for left lower extremity radiculopathy must be denied.  


ORDER

Entitlement to service connection for left lower extremity radiculopathy is denied.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


